
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 545
		IN THE HOUSE OF REPRESENTATIVES
		
			February 14, 2012
			Mr. McDermott
			 submitted the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Congratulating the World Affairs Council of
		  Seattle on the occasion of its 61st anniversary and recognizing its
		  contributions to the greater Seattle region and Washington
		  State.
	
	
		Whereas Seattle is home to innovative companies,
			 world-class research, educational institutions, one of the United States
			 largest ports, and serves as a gateway for the global economy;
		Whereas the United States faces new challenges in an
			 economically interdependent and technologically interconnected world that
			 provides extraordinary opportunities for people to participate in global
			 debates and expand people-to-people relationships;
		Whereas the World Affairs Council of Seattle was founded
			 on September 12, 1951, by 22 Seattle community leaders with the goal of
			 connecting the Seattle community with the world;
		Whereas the World Affairs Council of Seattle quickly
			 established itself, presenting 80 speakers from 30 countries in its first 2
			 years, including Assistant Secretary of State for Far Eastern Affairs, Dean
			 Rusk, and Harvard University President and United States Ambassador to Germany,
			 Dr. James Bryant Conant;
		Whereas the World Affairs Council of Seattle was cited in
			 the Institute of International Education’s award to Seattle in 1967 for 16
			 years of active programming in the city and positive influence in the
			 region;
		Whereas in 1969, the World Affairs Council of Seattle
			 replaced the closing Department of State’s Reception Center as Seattle’s
			 official greeter of international visitors;
		Whereas the World Affairs Council of Seattle continued to
			 grow in the 1980s, 1990s, and 2000s to foster dialogue and discussion about
			 pressing world issues through one-on-one, small group, and professional
			 development meetings with international visitors from nearly every country in
			 the world;
		Whereas in 1990, the International Visitor Program of the
			 World Affairs Council of Seattle was awarded Best in Nation by
			 the National Council for International Visitors in Washington, DC;
		Whereas the World Affairs Council of Seattle has promoted
			 diverse perspectives on issues of international importance through leadership
			 and educational programs for K–12 students; and
		Whereas the World Affairs Council of Seattle leverages
			 connections and resources that expand access to global issues by acting as a
			 clearinghouse for information on global issues: Now, therefore, be it
		
	
		That the House of Representatives
			 congratulates the World Affairs Council of Seattle on its 61st anniversary and
			 salutes its distinguished legacy of elevating understanding and engagement in
			 critical global issues.
		
